FILED
                            NOT FOR PUBLICATION                            AUG 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FOX JOSEPH SALERNO,                              No. 13-15279

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00489-ROS

  v.
                                                 MEMORANDUM*
CHARLES L. RYAN,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Arizona state prisoner Fox Joseph Salerno appeals pro se from the district

court’s judgment dismissing for failure to exhaust administrative remedies his 42

U.S.C. § 1983 action alleging a First Amendment violation. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Sapp v. Kimbrell, 623 F.3d 813, 821

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2010). We affirm.

      The district court properly concluded that Salerno failed to exhaust his

administrative remedies through all available levels, and that Salerno did not show

that administrative remedies were effectively unavailable. See Woodford v. Ngo,

548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and

requires adherence to administrative procedural rules); Sapp, 623 F.3d at 822-23

(describing limited circumstances under which administrative remedies are deemed

unavailable or exhaustion is excused).

      The district court did not abuse its discretion by denying Salerno’s motion

for reconsideration because Salerno failed to establish a basis for such relief. See

D. Ariz. L.R. Civ. 7.2(g)(1) (setting forth grounds for reconsideration); Sch. Dist.

No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (standard of review and grounds for reconsideration under Fed. R. Civ.

P. 59(e) and 60(b)).

      We reject Salerno’s contentions that the Arizona Department of Corrections

waived the exhaustion requirement or violated its grievance procedures.

      AFFIRMED.




                                          2                                      13-15279